Citation Nr: 0530331	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-17 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
ankles, knees, hips and back, to include as secondary to 
service-connected bilateral pes planus with metatarsalgia.  

2.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus with metatarsalgia.  

3.  Entitlement to special monthly compensation based on 
being housebound or needing the regular aid and attendance of 
another person.  

4.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.  

5.  Entitlement to specially adapted housing or a home 
adaptation grant.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1962 to April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  In October 
1998, the RO denied a rating in excess of 10 percent for the 
service-connected bilateral pes planus with bilateral 
metatarsalgia.  A July 2001 rating decision denied service 
connection for bilateral ankles, bilateral knees, bilateral 
hips and a back condition, all as secondary to the service-
connected pes planus with metatarsalgia.  Service connection 
for depression as secondary to pes planus with metatarsalgia 
was granted, rated as 30 percent disabling.  A December 2003 
rating decision increased the evaluation of the service-
connected foot disorder to 30 percent and the evaluation of 
the service-connected depression to 50 percent.  A June 2004 
rating decision granted a total rating, for compensation 
purposes, based on individual unemployability, and denied 
entitlement to special monthly compensation based on being 
housebound or needing the regular aid and attendance of 
another person.  

The veteran gave sworn testimony to an RO hearing officer at 
a hearing in June 2000.  In May 2005, a hearing was held 
before the undersigned Veterans Law Judge, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  Transcripts of both hearings are of 
record.  

At the Board hearing, the issue of entitlement to special 
monthly compensation based on loss of use of the feet was 
raised.  This issue has not been developed for consideration 
by the Board.  Absent a notice of disagreement, a statement 
of the case and a substantive appeal, the Board does not have 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  The issue of 
entitlement to special monthly compensation based on loss of 
use of the feet is referred to the RO for appropriate 
disposition.  

The issues of entitlement to automobile and adaptive 
equipment or adaptive equipment only and entitlement to 
specially adapted housing are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the issues decided herein, the Board finds that VA 
has made all reasonable efforts to assist the appellant in 
the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.  

2.  A chronic disability of either ankle, knee, hip, or of 
the back or thoracolumbar spine, to include arthritis, was 
not present during service or for many years thereafter; 
there is no competent opinion that links any of these joint 
disabilities to service and, while the veteran's service-
connected bilateral foot disability is manifested by pain 
that radiates up the lower extremities, the preponderance of 
the evidence is against a finding that his bilateral pes 
planus with bilateral metatarsalgia has caused or aggravated 
an underlying disability of the either ankle, knee, hip, or 
of the back or thoracolumbar spine.  
3.  The service-connected bilateral pes planus with bilateral 
metatarsalgia is productive of extreme tenderness of the 
plantar surfaces of both feet, severe pain and difficulty 
walking that is not improved by orthopedic shoes or 
appliances; the overall degree of disability more nearly 
approximates pronounced versus severe.  

4.  The veteran is not bedridden, blind, or nearly blind, and 
is not institutionalized in a nursing home on account of his 
service-connected bilateral foot disability and dysthymia.

5.  The preponderance of the competent evidence is against a 
finding that the veteran suffers from symptoms and 
manifestations of his service-connected bilateral foot 
disability and secondary dysthymia which renders him helpless 
and in danger in his daily environment thereby requiring the 
regular assistance of another individual on a daily basis to 
accomplish personal self-care.  

6.  Service connection has been established for bilateral pes 
planus with metatarsalgia, rated (as the result of this 
decision) 50 percent; and dysthymia associated with pes 
planus, rated 50 percent; the veteran's combined disability 
rating is 80 percent.  The veteran is also in receipt of a 
total (100 percent) disability rating based upon individual 
unemployability.

7.  The veteran does not have a service-connected disability 
that is ratable at 100 percent and his service-connected 
disabilities do not substantially confine him to his dwelling 
or immediate premises.


CONCLUSIONS OF LAW

1.  A chronic disability of the ankles, knees, hips, or back, 
to include the thoracolumbar spine, was not incurred in or 
aggravated by active military service, nor may arthritis of 
any of these joints be presumed to have been incurred 
therein, and a disability of either ankle, knee, hip, or the 
back, to include the thoracolumbar spine, is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2005).  

2.  The criteria for a maximum 50 percent scheduler rating 
for bilateral pes planus with bilateral metatarsalgia have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2005).  

3.  The criteria for special monthly compensation based upon 
the appellant's need for the regular aid and attendance of 
another person or on account of being housebound have not 
been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.350(i), 
3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the October 1998, July 
2001, and June 2004 rating decisions on appeal, the August 
1999, March 2002, and September 2004 statements of the case 
(SOCs), and various SSOCs, including the most recent dated in 
June 2004, adequately informed him of the information and 
evidence needed to substantiate all aspects of his claims.

VCAA notice letters, dated in May 2001, December 2003, 
February 2004, and October 2004 informed the veteran of the 
VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the first rating decision on appeal; however, the 
rating decision on appeal was entered before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The May 2001 VCAA notice letter 
asked the veteran to "[t]ell us about any additional 
information or evidence tat you want us to try to get for 
you."  The February 2004 VCAA notice letter told him that VA 
would "get any VA medical records or other medical treatment 
records you tell us about."  The October 2004 VCAA notice 
letter requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  Social Security Administration records have also 
been obtained.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran has been examined by VA on numerous 
occasions and relevant opinions have been rendered.  The 
evidence is adequate to adjudicate the issues addressed in 
this decision.  There is no duty to provide another 
examination or medical opinion.  Id.

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Criteria for Service Connection for Disabilities of the 
Ankles, Knees, Hips and Back

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

For certain chronic disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
disabling degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2005); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

Criteria for a Disability Rating in Excess of 30 Percent for 
Bilateral Pes Planus with Bilateral Metatarsalgia  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2005).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A bilateral acquired flatfoot (pes planus) will be rated as 
noncompensable where mild with symptoms relived by built-up 
shoe or arch support; 10 percent disabling where moderate 
with weight-bearing over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet; 30 percent disabling where severe with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; and at a maximum 
of 50 percent where pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276 (2005).

Factual Background

As much of the evidence in this case addresses both the 
service connection and increased rating claims, the relevant 
evidence will be discussed as it pertains to both claims.  
The file contains extensive VA clinical records.  Some 
address the veteran's psychiatric disorder and other 
disabilities not at issue in this case.  Others simply 
reflect complaints and treatment without addressing the 
rating criteria or the relationship of the service-connected 
foot disability to the claimed ankle, knee, hip, and back 
symptoms.  This decision will discuss the relevant, salient 
clinical records.  

The Board also notes that the complaints of pain have been 
thoroughly investigated, in accordance with VCAA, to 
determine if there is any additional separate disability for 
which service connection could be granted.  With these 
factors in mind, the Board will review the evidence.  

Records were obtained from the Social Security Administration 
(SSA).  The veteran had a neurologic evaluation in February 
1998, by P. R. K., M.D.  The veteran complained of fever, 
headaches and night sweats.  There were no foot or leg 
complaints.  On examination, muscle bulk, tone and strength 
were within normal limits.  Deep tendon reflexes were 2+ and 
symmetrical.  Plantar responses were flexor, bilaterally.  
Tests of coordination, including heel to shin and rapid 
alternating movements were well performed.  No involuntary 
movements were observed.  Stance and gait testing were 
unremarkable and the Romberg test was negative.  Sensation 
was intact.  The impression was aseptic meningitis, most 
likely viral.  The veteran was told that although symptoms 
often persisted for weeks, they did not result in long term 
disability.  The significance of this report for the current 
claim lies in the complete absence of lower extremity 
symptoms, despite detailed testing of the nerves of the lower 
extremities.  

In July 1998, a private physician, P. R. K., M.D., wrote that 
he had seen the veteran and his complaints were essentially 
the same, with fatigue as a significant part of his symptom 
complex.  There were no foot or lower extremity complaints.  

In a report dated in July 1998, C. V. G., M.D., wrote that 
the veteran was diagnosed with chronic meningitis and that he 
was unable to work due to it.  He was on total disability.  
It looked like he would be on long term disability because of 
his inability to work.  Examination of the extremities showed 
no edema.  The neurologic examination was intact.  There were 
no foot complaints or findings.  

The veteran underwent a VA podiatry examination in July 1998.  
He complained of pain in the posterior aspect of his calves.  
The pain started in the area from his big toe to his ankles 
and ran up his legs.  Symptoms were worse on weight bearing, 
to include while worked in construction.  He complained of a 
cutting type pain on walking, which ran up his leg.  
Treatment had included a pair of molded shoes, which the 
veteran said helped a little.  The veteran was experiencing 
some discomfort but no limitations.  It was again noted that 
the veteran was working, gainfully employed full time.  The 
examiner listed several joints of the feet noting that the 
range of motion of each was full and complete.  The examiner 
further commented that there did not appear to be an active 
or passive limitation of motion.  There was no edema, 
instability or weakness.  Muscle strength in all muscle 
groups was within normal limits.  When asked to ambulate in 
the treatment room, the veteran ambulated antalgically.  When 
seen walking up and down the hall way, after leaving the 
treatment room, his gait was normal and slightly abducted, 
consistent with a flexible flat foot.  Examination for 
pronation and other abnormalities showed the foot to be 
normal, without gross abnormalities.  The arch did have a low 
morphology and, upon weight bearing, the subtalar joint 
collapsed medially to a slight degree.  As to the alignment 
of the tendo Achilles, there did not appear to be any 
deviation.  The rear foot was slightly abducted on weight 
bearing.  X-rays were discussed.  The diagnosis was a mild 
flexible flat foot.  This report is significant in that the 
veteran was apparently telling the VA doctor he was working 
full time while other doctors were being told he was unable 
to work.  Also, he walked with a significantly more disabled 
gait when he knew he was being observed in the treatment 
room, than under conditions when he did not know he was being 
observed.   

In October 1998, J. P. S. M.D., examined the veteran for the 
state office of disability determinations.  It was reported 
that the veteran last worked in October 1997.  He stopped 
working because of severe headaches.  Chronic viral 
meningitis was diagnosed.  He also complained of a foot 
condition and difficulty standing for long periods of time.  
Physical examination showed a normal range of motion in all 
joints.  The doctor made a diagnosis of chronic fatigue 
syndrome and it was noted that there was a strong psychiatric 
element.  

In a letter dated in December 1998, Dr. C. V. G. reported 
that he had examined the veteran and found fallen arches and 
flat feet.  The veteran also had pains in his peripheral 
joints, ankles, knees, hips, and lower back.  The doctor 
wrote that the symptoms "may" be related to the foot 
problems.  

A VA clinical record dated in February 1999 indicates that 
the veteran complained of increasing depression and anxiety, 
along with pain in his feet, ankles, knees and hips.  He was 
noted to have a bilateral pes planus deformity.  In April 
1999, the veteran complained of pain in both of his ankles, 
knees, hips and lower back.  The diagnosis was flatfeet, with 
chronic knee and ankle pain.  

A VA outpatient record, dated later in April 1999, shows the 
veteran complained of ankle, knee, hip and back pain due to 
his service-connected injury.  His back was not tender.  
There was no costovertebral angle tenderness.  He used 
crutches.  Motor responses were 5/5.  The diagnostic 
impression was chronic backache.  There was no opinion as to 
the cause of the backache or its relation to the veteran's 
service-connected disability.  

A VA clinical note, dated in May 1999, reflects numerous 
normal lower extremity findings and diagnosed pes planus, 
which might be a contributing factor in the veteran's ankle, 
knee, hip and back pain.  

In June 1999, the veteran was complaining of pain and using 
crutches.  There were numerous negative findings.  The 
diagnoses were bilateral leg pain and severe pes planus.  It 
was noted that the symptoms might be related to the flatfoot 
condition; however, a complete work-up was recommended.   

In May 2000, the veteran called to insist that his foot pain 
was so severe that he needed a wheel chair.  The veteran's 
record was reviewed and it was determined that his foot pain 
was "totally disproportionate to the documented flat foot 
condition."  Nevertheless, the doctor decided to prescribe a 
wheel chair for the present.  A note dated in June 2000 
reflects complaints of pain with all motion and palpation.  
He also complained of knee and hip pain, which he related to 
his flat feet.  The diagnosis was pes planus.  

In June 2000, the veteran testified before a hearing officer 
at the RO that he had constant pain and, as a result he was 
constantly in a wheelchair or used crutches.  He said he also 
suffered with swelling, spasms and shaking.  He asserted that 
his flat feet put terrible pressure on his ankles.  He said 
that he was only able to stand on his feet briefly because of 
pain.  The pain in his feet never let up.  In addition to 
other information provided, the veteran described attempts at 
treatment.  

A VA examination of the veteran's feet was done in August 
2000.  The claims file was reviewed.  The veteran provided a 
history.  He complained of diffuse pain encompassing his 
feet, ankles, knees, hips, and back.  Neurologic examination 
was impossible to carry out due to complaints of pain and 
guarding of movement by the veteran.  Visual inspection 
showed no signs of obvious bone abnormality.  There were no 
obvious signs of swelling, erythema, or joint effusion.  The 
arch appeared to be moderate off weight bearing.  Muscle 
power testing could not be performed.  The veteran 
dorsiflexed his ankle 10 degrees and plantar flexed it 30 
degrees.  He complained of severe pain while doing the 
motions.  X-rays revealed a mild decrease in calcaneal 
inclination and a mild navicular cuneiform sag.  The 
diagnosis was a flat foot deformity.  The examiner commented 
that it was not possible to determine if the veteran's 
reliance on crutches and a wheelchair was related to the 
service-connected pes planus with metatarsalgia because it 
was not possible to adequately examine him due to his 
guarding and complaints of pain.  

A clinical note, dated later in August 2000, shows the 
veteran complained of having chronic low back pain for 381/2 
years.  He reported worsening pain and swelling of the lower 
extremities during that time.  He also reported symptoms 
including spasms, jerking, tingling and numbness.  
Objectively, he appeared depressed and anxious, and not in 
acute distress.  His low back and extremities were very 
tender to light touch.  The examination was limited due to 
the veteran's hypersensitivity.  The diagnosis was bilateral 
foot pain secondary to foot deformities (flat foot).  

The claims folder was available for the VA examination of the 
veteran's joints and spine in October 2000.  He reported 
injury of his feet during service and that pain in his feet, 
ankles, knees and lower back became increasing more severe 
about eight years earlier, and progressed to the point where 
he was mainly lying on a couch or bed and homebound.  He 
complained of severe pain in both feet, extreme tenderness 
and sensitivity, mainly in the soles of the feet, swelling in 
the feet and ankles, spasm in the arches of both feet and 
radiating into the tendon.  The veteran also gave a history 
of stress and anxiety due to lameness and the inability to 
contribute to gainful employment.  On examination, both feet 
were cool to cold and pedal pulses were not felt.  Passive 
range of ankle motion went from 10 degrees dorsiflexion to 40 
degrees plantar flexion.  On attempting active flexion, the 
veteran very weakly extended his toes and complained bitterly 
of pain.  There were no obvious deformities.  It was not 
possible to examine the veteran in a standing position, 
because he complained of too much pain.  The examiner 
reported that all the rest of the examination was hampered by 
the veteran's complaints of pain.  The doctor also reported 
that significant abnormal findings were absent.  The veteran 
undoubtedly had a significant chronic pain syndrome, but, as 
an orthopedic surgeon, the examiner was not able to verify 
any etiology.  In view of his findings and lack of atrophy in 
the lower extremities, the examiner found no reason to 
believe that the pes planus resulted in ankle, knee, hip and 
back pain.  The doctor believed that the reasons for the pain 
were other than physical.  The diagnosis was chronic pain 
sydrome, etiology unknown.   

On the October 2000 VA neurological examination, the doctor 
reviewed the claims folder.  The veteran complained of 
constant foot pain, which was worse on moving his ankles.  
Examination of the lower extremities was very limited 
secondary to suggestive pain, so it was very difficult to 
assess motor strength.  The veteran was able to move against 
gravity and exhibited 4+ strength.  Reflexes were 2+ in the 
knees and the veteran could not relax enough to test his 
ankles.  His gait could not be assessed because of severe 
pain.  On putting his feet on the floor, pes planus was seen.  
The diagnosis was pes planus.  The doctor stated that there 
was no evidence of any neuromuscular disability or neuropathy 
from the limited examination.  He could not determine if the 
veteran's complaints of pain and cramps were caused by his 
pes planus.  

A VA clinical note, dated in December 2000, shows that 
veteran claimed to have chronic pain in his ankles, knees, 
hips and back from his pes planus.  The diagnostic impression 
was chronic pain syndrome, etiology unclear.  

In a letter, dated in August 2001, J. M. B., M.D., wrote that 
the veteran requested the doctor examine him and review his 
medical records.  The doctor stated that he had known the 
veteran for 5 or 6 years and was familiar with his medical 
condition, although the veteran had not been under his care.  
It was reported that since the veteran had left service, he 
has had progressive chronic pain and spasms in both of his 
ankles, knees and hips and lower back.  Medication and 
orthotic therapy did not produce significant improvement.  He 
resorted to a wheel chair and crutches when necessary.  His 
gait was markedly abnormal.  He had pain on manipulation of 
the affected joints.  He had lost a significant amount of 
weight due to joint pain.  It was the doctor's medical 
opinion that the symptoms of chronic pain of both ankles, 
knees, hips, and lower back were secondary to the veteran's 
service-connected disability of pes planus with 
metatarsalgia, bilateral, and therefore, were "service-
connected".  The physician did not diagnose any disability 
of the ankles, knees, hips, or lower back.  

In a letter dated in August 2001, J. J. B., M.D., reported 
that he had evaluated the veteran.  The doctor concluded that 
the veteran had bilateral flexible flat feet, which dated 
back to the time of his service.  Orthotics and pain 
management provided minimal to no improvement.  He ambulated 
with crutches and a wheelchair.  The etiology of the chronic 
pain in his lower extremities and back was somewhat unclear, 
but was most likely influenced by his flat foot condition.  
To say that the etiology of the pain was "influenced" by 
the foot condition could well include the psychiatric 
symptomatology, for which service connection has been 
granted.  This statement does not diagnose any additional 
physical disability of the ankles, knees, hips or back.  

In a statement dated in September 2001, the veteran's wife 
wrote that he had progressive deterioration with increased 
chronic pain and spasms in his feet, ankles, knees, hips and 
lower back.  She reported that he was symptomatic upon 
separation from active service and that his condition had 
become worse over the years.  

In a letter dated in December 2001, a private podiatrist, M. 
K., D.P.M., wrote that the veteran suffered from very painful 
fallen arches in his feet, bilaterally.  The doctor stated 
that the veteran had pain in his feet, ankles, knees, hips, 
and back due to his flat foot condition.  Examination 
disclosed a pronated rear foot, bilaterally, with extreme 
tenderness of the plantar aspect on manipulation or range of 
motion.  The doctor stated that when he manipulated the 
veteran's foot, there would be muscle spasm ascending the 
leg, with extreme pain on weight bearing.  There was marked 
inward displacement of the Achilles tendon, bilaterally, 
which could not be improved by manipulation.  There were 
painful calluses on the great toes, bilaterally.  The 
flatfoot condition appeared to be flexible.  The condition 
was associated with metatarsalgia of the bilateral forefoot.  
The veteran was unable to be manipulated with orthotic 
devices, due to extreme tenderness.  There were painful right 
side spasms traveling from the back of the leg to the knee.  
Spasm on the left side went all the way up to the hip.  The 
diagnosis was flexible acquired flatfoot with associated 
severe muscle spasms and metatarsalgia.  It was noted that 
the veteran's condition was worsening.  

In April 2002, Dr. J. J. B. stated that the veteran had 
marked pronation with weight bearing, extreme tenderness of 
the plantar surfaces of both feet, with marked and/or 
displacement and spasm of the Achilles tendon on 
manipulation.  It was noted that he had tried orthopedic 
shoes with custom arch supports, which had not improved his 
symptoms.  The doctor noted that his findings met the rating 
schedule criteria for a pronounced acquired flat foot, 
bilaterally.  

Later in April 2002, Dr. C. V. G. wrote that he had examined 
the veteran that month.  He had acquired flat feet, 
bilaterally.  He complained of severe and extreme tenderness 
on the plantar aspects of both feet, as well as severe spasm 
of the Achilles tendon, radiating up the legs.  The pain and 
spasm radiated from the ankles up to the knees and included 
the hips and lower back.  Objective examination disclosed 
pain with manipulation of both feet.  There was callus 
formation of the right large toe.  The dorsalis pedis and 
posterior tibialis pulses were intact.  It was the doctor's 
impression that the examination was consistent with pes 
planus with resultant pain syndrome.  It was noted that 
orthopedic shoes with custom made orthotics had not helped.  

When the veteran was seen at the VA podiatry clinic, in April 
2002, he reported that his orthotics had not helped and that 
he experienced pain in his ankles, knees, hips and back.  
Dorsalis pedis and posterior tibial pulses were palpable.  
The ankle had a decreased range of motion.  The subtalar 
joint range of motion was within normal limits.  There was 
pronation of the feet.  There was a hyperkeratotic lesion on 
the plantar medical aspect of the right hallux.  The 
diagnosis was plantar fasciitis and bilateral pes planus.  

When examined for special monthly compensation, in December 
2003, the veteran complained that he was wheelchair and 
housebound by pain in both lower extremities, knees, hips and 
back.  He complained of severe pain at rest and on the 
slightest touch of any part of his lower extremities, but 
especially the feet.  There were no restrictions of the 
spine.  The veteran stated that he was unable to walk.  The 
pertinent diagnosis was flat feet.  

On examination of the veteran's spine, in January 2004, he 
described a constant unremitting pain in the low back.  He 
complained that the back pain had been progressive since 
service.  It was said to be continuous, even in bed.  There 
was straightening of the curvature of the spine.  There was 
no paravertebral muscle spasm.  Measurement of the range of 
motion was accompanied by loud complaints of pain.  There was 
pain on the start of motion until the completion of the 
motion.  There was no fixed deformity, abnormality of 
musculature, or muscle spasm of the paravertebral muscle 
groups.  Sensory examination was "okay".  Knee and ankle 
jerk reflexes were active and equal, bilaterally.  

On examination of his joints, in January 2004, the veteran 
complained that his ankles, knees, hips, and spine bothered 
him.  He complained of pain, weakness, stiffness, swelling 
and sensitivity to all joints, as well as instability and 
giving way and lack of endurance.  He stated that he could 
not walk and got spasms of the Achilles tendon.  He reported 
shooting pains from the feet up the legs and back down to the 
feet.  On examination, the veteran walked very slowly, with 
forward flexion of his back.  There was no list or limp.  He 
had subjective complaints of pain on all motion.  He stated 
that he could not rise on his toes or heels.  On the command 
to squat, he flexed his knees 30 degrees, with loud cries of 
pain.  Knee movement was from 0 to 140 degrees and testing 
showed no instability.  Hip motion was normal, although there 
were complaints of pain throughout.  Ankle motion, right and 
left, was dorsiflexion to 20 degrees and plantar flexion to 
45 degrees.  There were subjective complaints of pain on 
touch ever-so-lightly, on motion of the ankles.  

VA X-rays of the veteran's spine in January 2004 disclosed 
degenerative disc disease from C5 to T1.  There was minimal 
degenerative disease in the thoracic spine.  The lumbosacral 
spine had straightening, probably secondary to muscle spasm.  
There was mild degenerative disc disease from L1 to L3.  
There was mild degenerative arthritis in the right and left 
hip joints and right and left knees.  The right and left 
ankles had no fracture or bony displacement.  The tibiotalar 
joint space was normal.  

The January 2004 VA examiner reviewed the X-ray studies as 
well as his findings and diagnosed mild degenerative 
arthritis of the bilateral hip joints, mild degenerative 
arthritis of the right and left knee, and no fracture of the 
ankles.  The physician expressed the opinion that the 
veteran's severe spine and knee conditions were more likely 
than not due to his prior occupation as a carpenter for 20 
years.  The service-connected pes planus was not an 
aggravating factor, considering the veteran was bedridden.  

A February 2004 VA podiatry clinic record shows that the 
veteran complained of painful feet, knees and hips.  He 
stated that the pain started years earlier in service.  He 
stated that shoe inserts were unsuccessful in relieving pain.  
He said that his pain was 10/10 and that he could not 
ambulate due to pain and unsteady ankles, knees and hips.  
Objectively, he had claw toe deformities, bilaterally.  There 
were no open lesions and no erythema.  The medial arches were 
decreased, bilaterally.  There was a decreased range of ankle 
motion.  There was heel valgus.  There was pain on palpation 
of the lesser metatarsal head.  The assessment was pes 
planus, ankle instability, metatarsalgia and equinus.  

The March 2004 VA general examination and the examination for 
aid and attendance or housebound status were performed by the 
same examiner.  The examiner was unable to palpate dorsalis 
pedis or posterior tibial pulses and the lower extremities 
were cool to the touch.  There was slight swelling in the 
ankle area.  There was no contracture in the lower 
extremities.  There was positive weakness and an unsteady 
gait.  There was unsteady balance.  Upon standing, the 
veteran was very guarded and held unto his wheel chair and 
other furniture.  He was unable to stand on his feet due to 
sensitivity.  He stated that the soles of his feet were very 
sensitive and he was unable to place them on the ground.  
Diagnoses included pes planus and spasm of the Achilles 
tendon.  

A VA physician examined the veteran's feet in March 2004.  
The veteran complained of chronic pain, stiffness and 
swelling.  He was able to ambulate indoors up to 20 feet and 
was wheelchair bound most of the time.  It was noted that he 
arrived barefoot in a wheel chair .  His feet were extremely 
cold with pinkish discoloration.  Ankle range of motion was 
limited with pain.  Dorsiflexion was 5 degrees and plantar 
flexion was 15 degrees.  Motion was limited by pain, weakness 
and lack of endurance.  The veteran was able to take a few 
steps with another person's support and holding furniture.  
His feet were extremely cold and sensitive to touch.  He was 
unable to squat or raise on his toes or heels.  He was 
negative for foot deformities.  Bilaterally, the Achilles 
tendons were midline.  The alignment was non-correctable and 
extremely tender.  Valgus was moderate.  There was mild 
bilateral hallux valgus.  X-rays confirmed bilateral pes 
planus and ankles within normal limits.  The diagnosis was 
bilateral pes planus with Achilles tendinitis.  

An April 2004 VA clinical note, shows that the veteran 
complained of pain in his feet on long standing, at rest, and 
on the slightest touch.  On examination, his feet were not 
inflamed or edematous or noticeably abnormal.  He could not 
stand.  He had excellent pulses though the feet were cool.  
It was the impression that the veteran was severely 
incapacitated and complained of severe pain.  However, in the 
absence of apparent physical abnormality, there was a strong 
possibility that his anxiety, and even his pain, had a 
psychological basis.  

The veteran was hospitalized for several days in late June 
and early July 2004.  He was admitted for complaints of pain 
in his legs, hips, and back.  He described chronic 
neuropathic pain originating in his feet, passing up his 
Achilles tendon and moving vertically and horizontally up his 
legs and back.  On admission examination, sensation was 
intact and muscle strength was less in the legs than in the 
arms, but the veteran was not putting forth full effort due 
to pain.  A neurological consultation resulted in a diagnosis 
of peripheral neuropathy.  

A VA progress note, dated in early November 2004, shows the 
veteran reported that pain had been slowly progressive for 43 
years to the point where he was now in a wheelchair due to 
pain.  The pain was worse with walking or manipulation.  It 
started as a pins-and-needles sensation in the bilateral toes 
and shot up the ankle, legs, hip, and spine.  He stated that 
his peripheral neuropathy caused him to be bed and wheelchair 
bound.  On tests of lower extremity strength, the veteran 
could not move either lower extremity due to pain.  Strength 
could not be tested secondary to pain.  Muscle tone could not 
be tested well due to guarding.  Atrophy was mild.  There 
were no fasciculations.  The veteran was screaming in pain 
with manipulation and palpation.  Touch was intact in the 
bilateral lower extremities.  Pinprick or vibration responses 
could not be tested due to pain.  The Romberg test could not 
be done because the veteran could not stand.  Lower extremity 
reflexes could not be tested due to pain.  He refused the 
Babinski test secondary to pain.  The impression was 
peripheral neuropathy, chronic pain syndrome, and depression.  

In an opinion dated in November 2004, a VA physician stated 
that the veteran had neuropathy of unknown etiology, which 
gave him paraparesis and pain.  

A VA clinical note, dated in late November 2004, shows 
complaints of chronic pain and weakness.  The examiner was 
unable to test the veteran secondary to pain.  In January 
2005, the veteran complained of pain and stiffness but he 
could not be tested because of pain.  

A February 2005 VA progress note contains a diagnosis of pain 
disorder associated with both psychological factors and a 
general medical condition.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge.  He provided a detailed history and 
description of his current symptoms.  

Analysis of Service Connection Claim  

In this case, the evidence does not show an ankle, knee, hip 
or back injury or disability during service, nor does the 
evidence show continuity of relevant symptoms or a competent 
medical opinion to connect any of the claimed disabilities to 
the veteran's active service.  It is not contended otherwise.  
The veteran claims that his bilateral ankle, knee, and hip 
disabilities, and his back disorder, are secondary to his 
service-connected bilateral foot disability. 

The veteran's doctors have indicated that the veteran's 
bilateral foot pain radiates up his legs but such is 
considered in the evaluation of his pes planus.  See 
38 C.F.R. Part 4, Code 5276.  As discussed below, the 
competent evidence does not show a separate and distinct 
underlying disability of any of the joints above the feet 
that was caused or aggravated by pes planus with 
metatarsalgia.  

X-rays have revealed some mild degenerative changes in the 
veteran's spine, hips, and knees.  The overwhelming 
preponderance of the evidence is against a finding that any 
of these arthritic changes were caused or aggravated by his 
service-connected bilateral foot disability.  A VA doctor who 
considered the question in January 2004 concluded that there 
was no such relationship.  The physician indicated that it 
was more likely that the veteran's spine and knee 
disabilities were due to is prior occupation as a carpenter 
for 20 years and that his pes planus was not even an 
aggravating factor.  

Similarly, VA doctors have diagnosed peripheral neuropathy, 
but have specified that it is of unknown etiology.  The 
conclusion that the etiology was unknown was reached with 
consideration of the veteran's foot complaints.  Thus, there 
is no competent opinion linking peripheral neuropathy to the 
service-connected pes planus.  

As to the diagnosis of chronic pain syndrome, it is apparent 
that the veteran has pain from various disabilities, to 
include his bilateral foot disability, but such pain is 
considered in rating each underlying disability.    

In conclusion, while the veteran may have some pain that 
radiates from his feet due to the service-connected pes 
planus, the preponderance of the evidence is against a 
finding of a separate disability of either lower extremity or 
back that is proximately due to and the result of his 
service-connected flat foot disability, nor is there any 
competent evidence that links such to the veteran's active 
service.  In view of the foregoing, service connection must 
be denied for bilateral ankle, knee, and hip disabilities, 
and a back or thoracolumbar spine disability, on direct, 
presumptive and secondary bases.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.310(a).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Analysis of Increased Rating Claim

The current 30 percent rating is appropriate for a severe 
disability with objective evidence of marked deformity (such 
as pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  The next higher evaluation, and the maximum 
under the applicable code, is 50 percent, which requires a 
pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276 (2005).  

In this case, while there is ample evidence that suggests 
symptoms that are way out of proportion to the clinical or 
objective findings shown, other physicians, to include the 
veteran's private doctor, have repeatedly documented extreme 
tenderness of the plantar surfaces of the veteran's feet.  
The exact cause is not clear.  For instance, it could be 
related to a vascular disorder, as the examiners have been 
unable to feel the veteran's lower extremity pulses.  
However, a remand to resolve this question appears pointless 
since recent notes indicate that the veteran's feet could not 
be examined due to his complaint of extreme pain.  Moreover, 
there is a diagnosis of peripheral neuropathy of unknown 
etiology, which indicates that VA doctors have already 
attempted to analyze the veteran's problem but were unable to 
determine the cause of his pain.  Further, in addition to 
extreme tenderness of plantar surfaces of the feet, there are 
multiple references to the effect that the condition has not 
been improved by orthopedic shoes or appliances, despite 
attempts with various orthotics.  The Board finds that it is 
at least as likely as not the veteran meets the 
aforementioned criteria for a 50 percent rating (or two of 
the four criteria cited in Code 5276) and that his pes planus 
with metatarsalgia more nearly approximates the criteria for 
a 50 percent rating, which is the maximum scheduler rating 
allowed by the applicable rating criteria. 
Special Monthly Compensation Based on Being Housebound or 
Needing the Regular Aid and Attendance of another Person

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2005).  The following will 
be accorded consideration in determining the need for regular 
aid and attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2005).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2005).  

The report of the December 2003 VA examination for housebound 
status or permanent need for regular aid and attendance shows 
that the veteran arrived by ambulette.  He complained that he 
was wheelchair and housebound.  He complained of pain in both 
lower extremities, knees, hips, and back.  The veteran's 
nutrition was regular.  It was noted he was wheelchair bound.  
Considering his upper extremities, he was able to feed and 
dress himself.  As to his lower extremities, the veteran 
complained of severe pain at rest and on slight motion of 
touch of any part of the lower extremities, especially the 
feet.  He stated that he was unable to walk, or to leave the 
house without a wheelchair, or to travel except by ambulette.  
The doctor noted that the veteran stated he could not walk.  
He was able to leave his home only with the assistance of 
others.  He used a wheel chair and, occasionally, a cane or 
crutches.  The diagnosis was dysthymia and flat feet.  The 
examiner expressed the opinion that daily skilled services 
were not indicated.  

The veteran was afforded a VA examination for aid and 
attendance or being housebound, in March 2004.  He asserted 
that he needed the assistance of his wife in carrying out his 
daily activities.  He reported that he got around his house 
by crawling, because his wheel chair would not fit through 
doors.  He stated that he had been housebound for the last 
three years and rarely left the house, except for medical 
appointments.  He was in a wheelchair accompanied by his 
wife.  On physical examination, he appeared very frail.  His 
posture was flexed forward.  He was wheelchair bound.  He 
became unsteady in a standing position.  His upper 
extremities had 5/5 strength.  Grip strength was 5/5.  He 
reported a limitation of motion when lifting his hand above 
his head.  He indicated that he was able to groom, bathe, and 
shave himself with minimal assistance.  In the lower 
extremities, there was weakness and an unsteady gait.  There 
was unsteady balance.  His spine had a limited range of 
motion.  He was unable to bend and touch his toes or to 
raises his hands over his head.  Upon standing, he was very 
guarded and held on to the wheelchair or other furniture.  He 
was unable to stand on his feet.  He stated that the soles of 
his feet were very tender and sensitive, so that he was 
unable to place them on the ground.  The examiner further 
noted that, when getting up from the wheelchair, he needed 
special assistance.  The veteran's head and face were normal.  
He was unable to follow cardinal signs with his eyes, but his 
pupils were equal round and reactive to light and 
accommodation.  His ears were intact.  His chest was clear.  
The examiner was unable to palpate the dorsalis pedis and 
posterior tibial pulses.  His abdomen was soft and not tender 
or distended.  There was no endocrine disease.  The veteran 
was neurologically unable to follow cardinal signs; other 
findings were normal.  The diagnosis was pes planus, 
dysthymic disease, and spasm of the Achilles tendon.  

In November 2004, a VA physician provided an opinion.  The 
veteran had neuropathy of unknown etiology which gave him 
paraparesis and pain.  He was stretcher bound and wheelchair 
bound.  It was considered a permanent disability.  In the 
doctor's opinion, the veteran met the criteria for the 
regular aid and attendance or another person.   

Clinical notes by the same VA physician show that, in October 
2004, the doctor expressed the opinion that the veteran had a 
permanent loss of use of both lower extremities and feet.  In 
a November 2004 addendum, the doctor explained that the 
veteran had a history of pes planus, peripheral neuropathy 
with chronic pain syndrome, anxiety and depression and had 
permanently loss of use of the bilateral lower extremities 
due to progressive pain and weakness over the last 43 years, 
to the extent that he was now bound to a motorized wheelchair 
with a reclining back and was mostly bedridden at home as 
movement of the extremities made the pain worse and he had a 
loss of balance from weakness and pain.  However, the 
physician did not opine that the veteran has such a level of 
impairment due solely to his flat feet with metatarsalgia.  
Service connection is not currently in effect for any other 
joint disability or peripheral neuropathy.  

There is also a copious amount of medical evidence of record 
that strongly suggests that the veteran has grossly 
exaggerated his symptoms and that the physical findings do 
not support the conclusion that he is unable to walk, even 
considering his nonservice-connected disabilities.  Clinical 
evaluations, for example, have shown no atrophy of the 
muscles of the lower extremities and several clinicians who 
have examined the veteran have questioned the degree of pain 
complained of given the degree of objective findings on 
examination.  Moreover, the record consistently shows that 
the veteran's upper extremities have only slight functional 
impairment with normal strength and grip, which would allow 
him to perform the activities of daily living such as 
shaving, washing, and dressing himself.  While the assistance 
of another person may be helpful, it is not necessary.  And 
as far as the lower extremities are concerned, he has 
multiple nonservice-connected disabilities that contribute to 
his overall problem with walking.  There is no competent 
opinion that supports a finding that he is wheelchair bound 
due solely to his service-connected bilateral foot 
disability.  The preponderance of the evidence is against a 
finding that his service-connected bilateral foot disability 
and dysthymia alone result in his needing the regular aid and 
attendance of another person within the meaning of the cited 
legal authority.    

The Board has also considered the possibility of assigning 
special monthly compensation at the housebound rate.  This 
benefit requires a single permanent disability rated at 100 
percent disabling under the schedule for rating disabilities.  
The veteran in this case, does not have a single disability 
rated at 100 percent under the rating schedule.  His service-
connected disabilities are dysthymia, rated as 50 percent 
disabling and bilateral pes planus with bilateral 
metatarsalgia, rated at 50 percent.  His combined disability 
rating is 80 percent.  38 C.F.R. § 4.25 (2005).  He has been 
granted a total disability rating based on individual 
unemployability under 38 C.F.R. § 4.17.  However, the 
regulation specifies that he must have a single disability 
rated at 100 percent under the rating schedule and that 
ratings based on unemployability under § 4.17 do not meet 
this requirement.  Since the veteran does not meet the 
threshold requirement for this benefit, it must be denied.  

As the preponderance of the evidence is against the claim for 
special monthly compensation based on being housebound or 
needing the regular aid and attendance of another person, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.


ORDER

Service connection for disabilities of the ankles, knees, 
hips and back, to include as secondary to a service-connected 
bilateral foot disability, is denied.  

A disability rating of 50 percent for bilateral pes planus 
with metatarsalgia is granted, subject to the law and 
regulations governing the payment of VA monetary awards.  

Special monthly compensation based on being housebound or 
needing the regular aid and attendance of another person is 
denied.  


REMAND

In October 2004, the RO denied entitlement to automobile and 
adaptive equipment or adaptive equipment only.  It also 
denied entitlement to specially adapted housing.  The rating 
decision is in volume III of the claims folder.  The 
veteran's notice of disagreement, dated in November 2004, is 
in volume II.  That volume also contains a statement dated in 
February 2005, wherein the veteran restates his need for 
automotive and housing benefits.  It is clear that the 
veteran wishes to pursue these claims.  However, a statement 
of the case is not of record.  Where a claimant files a 
notice of disagreement and the RO has not issued a statement 
of the case (SOC), the issue must be Remanded to the RO for 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issues of entitlement to automobile and 
adaptive equipment or adaptive equipment only and entitlement 
to specially adapted housing or home adaptation grant are 
REMANDED to the RO for the following actions:

The RO should readjudicate the claims of 
entitlement to automobile and adaptive 
equipment or adaptive equipment only and 
entitlement to specially adapted housing 
or home adaptation grant in light of all 
evidence of record.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a Statement of the Case (SOC) and an 
opportunity to perfect his appeal  

The appellant is notified that, if he 
wishes to pursue these claims, he must 
file a substantive appeal in response to 
the SOC.  If he does not file a 
substantive appeal, the Board will not 
have jurisdiction of the claims.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


